Citation Nr: 1726249	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for missing testicles.

2.  Entitlement to payment of compensation benefits for erectile dysfunction under 38 U.S.C.A. § 1151.

3.  Entitlement to an initial evaluation in excess of 10 percent for limitation of flexion of the right knee, status-post right medial ligament tear and fracture of proximate tibia with loss of motion and muscle atrophy.

4.  Entitlement to an effective date earlier than November 13, 2014, for service connection for limitation of flexion of the right knee, status post right medial ligament tear and fracture of proximate tibia with loss of motion and muscle atrophy.

5.  Entitlement to an initial evaluation in excess of 0 percent for scars, status-post laceration right saphenous nerve with paresthesia (also claimed as scars formation).

6.  Entitlement to an effective date earlier than September 20, 2014, for service connection for scars, status-post laceration right saphenous nerve with paresthesia (also claimed as scars formation).

7.  Entitlement to an initial evaluation in excess of 0 percent for scar, status-post right inguinal hernia repair.

8.  Entitlement to an effective date earlier than November 13, 2014, for service connection for scar, status-post right inguinal hernia repair.

9.  Entitlement to an evaluation in excess of 10 percent for laceration, right saphenous nerve with paresthesias (now also claimed as paralysis, nerve & skin).

10.  Entitlement to an evaluation in excess of 10 percent for right medial collateral ligament tear and fracture of proximate tibia with loss of motion and muscle atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1972 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008, November 2010, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia, Waco, Texas, and Winston-Salem, North Carolina, respectively.  The issues of entitlement to service connection for missing testicles and entitlement to payment of compensation benefits for erectile dysfunction under 38 U.S.C.A. § 1151 were previously before the Board in January 2015 and March 2016 at which times the issues were remanded for further evidentiary and/or due process development.  

With respect to the May 2008 rating decision that denied service connection for missing testicles, the Board explained in its March 2016 remand that this decision was previously thought to be final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, after determining that a Statement of the Case (SOC) addressing the issue had been sent to an incorrect address, the Board excused the untimely determination with respect to the substantive appeal.  See 38 C.F.R. § 20.200.  Consequently, the appeal of this issue originates from the May 2008 rating decision.  

This appeal has been advanced on the docket.  See 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Veteran testified at a Board hearing with respect to the issues of entitlement to service connection for missing testicles and entitlement to payment of compensation benefits for erectile dysfunction under 38 U.S.C.A. § 1151.  By letter dated in April 2017, the Board informed the Veteran that the Veterans Law Judge (VLJ) who conducted the August 2014 Board hearing was no longer employed at the Board and afforded him the opportunity to request a new hearing.  This is pursuant to VA law which provides that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  The Board also informed the Veteran that a decision could be made based on the evidence already of record, to include the complete transcript of the August 2014 hearing. 

The Veteran subsequently informed the Board in May 2017 that he wanted another Board hearing held at the RO.  Accordingly, this case must be remanded so that the Veteran can be scheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b) (2015).

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




